DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otomo et al (WO 2015/141650 A1), hereinafter Otomo.  Citations in Otomo.
Re. Claim 1, Otomo discloses a method for producing a laminate for non-linear optics,
the method comprising:
a step of subjecting an electro-optic polymer layer containing an electro-optic molecule to poling processing (col. 1 lines 41-50); and
a step of laminating the electro-optic polymer layer subjected to the poling processing on a supporting body (col. 9 lines 9-21).
Re. Claim 3, Otomo discloses a laminate for non-linear optics comprising:
a supporting body (i.e. lower cladding layer) (col. 9 lines 15-21); and
an electro-optic polymer layer (i.e. core layer) laminated on the supporting body with being in contact with the supporting body (col. 9 lines 15-21), wherein
the electro-optic polymer layer contains an electro-optic molecule, and the electro-optic molecule in the electro-optic polymer layer is oriented in a predetermined direction via a poling process (col. 1 lines 41-50).
Claim(s) 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallejo, Felipe A. et al. (“Design of ultra-broadband terahertz polymer waveguide emitters for telecom wavelengths using coupled mode theory”), cited in the IDS filed 6/11/20, hereinafter Vallejo.
Re. Claim 3, Vallejo discloses a laminate for non-linear optics comprising:
a supporting body (i.e. “cladding” of Fig 1(a)); and

the electro-optic polymer layer contains an electro-optic molecule, and the electro-optic molecule in the electro-optic polymer layer is oriented in a predetermined direction (i.e. “DAPC” oriented in the x direction in Fig 1(a)).  See also page 5849, Results and discussion: second paragraph.
Re. Claim 5, Vallejo discloses a waveguide element for terahertz wave, comprising the laminate for nonlinear optics as discussed above, wherein the supporting body contains a cycloolefin polymer or a cycloolefin copolymer (i.e. “TOPAS”).  See also page 5849, Results and discussion: first and second paragraphs.
Re. Claim 7, Vallejo discloses a light modulation element comprising the laminate for non-linear optics
as discussed above, wherein the supporting body contains at least one selected from the group consisting of glass, SiC2, sol-gel glass, a fluororesin, polycarbonate, a (meth)acrylate polymer, a cycloolefin polymer, a cycloolefin copolymer, polystyrene, polyethylene, polymethylpentene, polypropylene, polyimide, polyvinyl alcohol, polyethylene terephthalate, an ultraviolet curable resin, silicon, gallium arsenide, indium phosphide, titanium oxide, zinc oxide, aluminum oxide, silicon nitride, aluminum nitride, ITO, IZO, and IGZO, specifically a cycloolefin polymer or a cycloolefin copolymer (i.e. “TOPAS”).  See also page 5849, Results and discussion: first and second paragraphs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo and Yoon et al (EP 0 413 903 A1), hereinafter Yoon.
Re. Claim 2, Otomo discloses the method as discussed above, but fails to disclose the particulars of the lamination process, and as such does not disclose the step of laminating is performed by bonding a surface of the electro-optic polymer layer and a surface of the supporting body through a covalent bond, an electrostatic interaction, or a van der Waals interaction.
Yoon discloses the method of forming a laminated waveguide structure comprising a lower cladding layer, a waveguide layer, and an upper cladding layer, wherein the layers are applied to a supporting substrate via conventional processes including spin coating, spraying, Langmuir-Blodgett deposition, or sputtering as is appropriate (page 7, lines 52-54).  These disclosed conventional processes provide adhesion through at least one of the claimed processes.
The claimed arrangement would have been obvious to one of ordinary skill in the art, as Yoon discloses the same are conventional processes to attach thin films to a supporting substrate in the formation of an electro-optic laminate structure.
Re. Claim 4, Otomo discloses the laminate as discussed above, but fails to disclose the particulars of the lamination process, and as such does not disclose an adhesive strength between the supporting body and the electro-optic polymer layer is greater than or equal to 0.01 N/mm2 and less than or equal to 20 N/mm2.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of achieving a desired level of adhesion between the laminate and the supporting body.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re. Claim 7, Otomo discloses the laminate as discussed above, but fails to disclose the composition of the supporting body and accordingly does not disclose the supporting body contains at least one selected from the group consisting of glass, SiO2, sol-gel glass, a fluororesin, polycarbonate, a (meth)acrylate polymer, a cycloolefin polymer, a cycloolefin copolymer, polystyrene, polyethylene, polymethylpentene, polypropylene, polyimide, polyvinyl alcohol, polyethylene terephthalate, an ultraviolet curable resin, silicon, gallium arsenide, indium phosphide, titanium oxide, zinc oxide, aluminum oxide, silicon nitride, aluminum nitride, ITO, IZO, and IGZO.
Yoon discloses a suitable composition for the support body (i.e. lower cladding layer) includes polystyrene or polyethylene (page 5 lines 45-51).
The claimed arrangement would have been obvious to one of ordinary skill in the art, as Yoon discloses the claimed materials are suitable for the supporting body.
Re. Claim 8, Otomo discloses the laminate as discussed above, but fails to disclose the supporting body is an electro-optic polymer having same composition as or different composition from composition of the electro-optic polymer layer.
Yoon discloses the lower cladding layer and the waveguiding layer are both formed of an EO polymer having same composition as or different composition from each other (page 5, lines 42-48).
The claimed arrangement would have been obvious to one of ordinary skill in the art, since Yoon discloses the same is a suitable manner in which to form an electro-optic laminated waveguide (Yoon: abstract).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo.
Re. Claim 6, Otomo discloses the laminate as discussed above, but fails to disclose the electro-optic polymer layer has a thickness of greater than or equal to 5 µm and less than or equal to 50 cm.
The claimed thickness ranges falls within the general thin film thickness known in the prior art, and as such the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a suitable laminate layer for the laminate.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallejo.
Re. Claim 4, Vallejo discloses the laminate for non-linear optics as discussed above, but fails to disclose an adhesive strength between the supporting body and the electro-optic polymer layer is greater than or equal to 0.01 N/mm2 and less than or equal to 20 N/mm2.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of achieving a desired level of adhesion between the laminate and the supporting body.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re. Claim 6, Vallejo discloses the laminate for non-linear optics as discussed above, but fails to disclose the electro-optic polymer layer has a thickness of greater than or equal to 5 µm and less than or equal to 50 cm.
The claimed thickness ranges falls within the general thin film thickness known in the prior art, and as such the claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of providing a suitable laminate layer for the laminate.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/15/21